Citation Nr: 0737735	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  07-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September  1943 to November 1945.  He was a 
Prisoner of War (POW) in Germany from March 5, 1944 to May 
13, 1945.  The veteran died in July 2005.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which service connection was denied for 
the cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310.  The appellant perfected an appeal of that 
denial in April 2007 with the submission of the appellant's 
substantive appeal (VA Form 9).  The appellant declined a 
Board hearing.  

In November 2007, the Board granted the appellant's motion to 
advance this appeal on its docket due to her advanced age.  
See 38 C.F.R. § 20.900(c) (200&).


FINDINGS OF FACT

1.	The veteran died in July 2005 at the age of 85.  The death 
certificate showed that the veteran died of 
"streptococcal septicemia due to candida septicemia, due 
to thrombotic thrombocytopenic purpura, due to epidural 
abscess."
 
2.	At the time of the veteran's death, service connection was 
in effect for amebic dysentery, residuals of malnutrition 
and scars to the face.

3.	The medical evidence of record indicates that a 
relationship exists between the veteran's military service 
and his death.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran's widow 
regarding the cause of death claim in September 2005.  The 
letter appears to be adequate.  The Board need not, however, 
discuss in detail the sufficiency of the VCAA notice letters 
or VA's development of the claim in light of the fact that 
the Board is granting the claim.  Any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.  Cf. 38 C.F.R. § 20.1102 (2007).

The Board does note in passing, however, that the appellant 
has not been provided notice regarding effective date as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As discussed in detail below, the Board is 
granting the claim.  It is not the Board's responsibility to 
assign a an effective date in the first instance.  The Board 
is confident that prior to its assignment of an effective 
date, the RO will provide the appellant and her 
representative with appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, such as atherosclerotic heart 
disease (including myocardial infarction, congestive heart 
failure and arrhythmia), service connection may be granted if 
the veteran was detained as a prisoner of war for not less 
than thirty days which became manifest to a degree of 10 
percent or more after active military service shall be 
considered to be considered to have been incurred in service, 
notwithstanding that there is no record of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 
1112(B)(1), 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).

Analysis

The veteran died in July 2005.  The death certificate lists 
the cause of death as "streptococcal septicemia due to 
candida septicemia, due to thrombotic thrombocytopenic 
purpura, due to epidural abscess."



As was noted in the Introduction, the veteran was a POW in 
Germany for about 
14 months.  At the time of his death, the veteran was service 
connected for amebic dysentery, residuals of malnutrition and 
scars to the face.  

Medical reports of record indicate that the veteran had a 
history of cardiac problems, including myocardial infarction, 
angioplasty and coronary artery surgery.  
The appellant contends that the veteran's cardiac problems 
were due to his status as a POW and ultimately contributed to 
his death. 

In order to establish entitlement to service connection for 
cause of death, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  Cf. Hickson v. West, 12 Vet. App. 
247, 253 (1999).  It is obvious that the first element has 
been met.  The Board's discussion will therefore focus on the 
second and third elements, evidence of a service-connected 
disability and a medical nexus between that disability and 
his death.

The veteran had a documented history of significant cardiac 
problems.  A terminal hospital summary reports a history of 
coronary artery surgery.  The veteran was not service 
connected for heart disease during his lifetime

Based on the POW regulations, the veteran's cardiac 
disabilities were presumptively a result of his POW status.  
See 38 C.F.R. § 3.309(c) (2007).
Moreover, there is medical opinion evidence to the same 
effect.  H.S.,M.D., the veteran's primary care physician, 
opined that the veteran's cardiac problems were likely a 
result of the veteran's POW status.  In addition, a note from 
the veteran's primary cardiologist, N.C.,M.D., dated 
September 26, 2005, stated that he believed the veteran's 
"cardiac problems bear a direct relationship to his months 
as a 
POW . . . ."  



Element (2), a service-connected disability, has accordingly 
been satisfied.

With regard to element (3), medical nexus, the evidence of 
record appears to be in balance.  

The veteran's death certificate, certified by H.S.,M.D., does 
not list any cardiac problems as a direct cause of death.  
However, the same certifying physician and the veteran's 
long-time primary care physician, Dr. H.S. noted in an 
"expiration diagnosis" on July 29, 2005, that congestive 
heart failure was a contributing cause of death.  See William 
Beaumont Hospital Expiration Summary Report, July 29, 2005.  
Dr. H.S. submitted two additional letters opining that the 
veteran's cardiac problems contributed to his death.  [The 
Board notes that service connection for the cause of death 
need not be based on conditions that cause death but can 
include that which materially contribute to death.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006)].  

The Board attributes significant weight to the opinion of Dr. 
H.S. because of that physician's long-time relationship with 
the veteran and the physician's treatment of the veteran at 
the time of his death.  

Evidence to the contrary, however, is of record.  A statement 
from S.R.,M.D. of the Detroit VAMC, dated December 6, 2005, 
opines that the veteran's death is not likely related to his 
status as POW and that his coronary artery disease is not 
likely to have contributed to his death.  That opinion does 
not provide an explanation of how Dr. S.R. reached his 
conclusion.  The Board finds this omission to be significant.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

Thus, although the Board recognizes the statement of Dr. 
S.R.M.D. as a competent medical opinion, it considers this 
opinion to be less than persuasive.  

The Board finds that the evidence is at least in equipoise as 
to a nexus between the veteran's cardiac problems and his 
death.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

Therefore, resolving this matter in the appellant's favor, 
the Board grants service-connection for the cause of the 
veteran's death.  




ORDER

Service connection for the cause of the veteran's death is 
granted.



___________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


